 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT

 

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: September 27, 2019 U.S. $4,000,000

 

FOR VALUE RECEIVED, Surge Holdings, Inc., a Nevada corporation (“Borrower” or
“Company”), promises to pay to GBT Technologies Inc., or their successors or
assigns (“Lender”), $4,000,000 (four million dollars) and any amounts accrued
hereunder on the date that is eighteen (18) months after the Effective Date (the
“Maturity Date”) in accordance with the terms set forth herein. This Convertible
Promissory Note (this “Note”) is issued and made effective as of September 27,
2019 (the “Effective Date”). This Note shall not bear interest. This Note is
issued as the consideration for those certain assets being bought by the
Borrower from the Lender pursuant to that certain Asset Purchase Agreement dated
September 27, 2019, by and between Borrower and Lender (the “APA”). Certain
capitalized terms used herein are defined in Attachment 1 attached hereto and
incorporated herein by this reference.

 

1. Payment; Prepayment.

 

1.1. Payment. All payments owing hereunder shall be in lawful money of the
United States of America or shares of Common Stock, as provided for herein, and
delivered to Lender at the address or bank account furnished to Borrower for
that purpose. All payments shall be applied first to (a) costs of collection, if
any, then to (b) fees and charges, if any, and thereafter, to (c) principal.

 

1.2. Prepayment. Notwithstanding the foregoing, Borrower shall have the right to
prepay all or any portion of the principal without any prepayment penalty.

 

2. Lender Conversion.

 

2.1. Lender Conversion. Following the six month anniversary of the Effective
Date, at the option of the Lender (subject to the right of the Borrower to
prepay the principal), the Lender may convert the Conversion Amount into fully
paid and non-assessable shares of Common Stock, as such Common Stock exists on
the Issue Date, or any shares of capital stock or other securities of the
Borrower into which such Common Stock shall hereafter be changed or reclassified
(the “Conversion Shares”). The term “Conversion Amount” means, with respect to
any conversion of this Note, the portion of the principal amount of this Note to
be converted into Conversion Shares in such conversion. The Conversion Amount
shall be divided by the Conversion Price (as defined in Section 2.2) determined
as provided herein in order to determine the number of Conversion Shares to be
issued in connection with said conversion (each a “Conversion”). In no event,
however, shall the Lender be entitled to convert any portion of this Note in
excess of that portion of this Note upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Lender and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or the
unexercised or unconverted portion of any other security of the Borrower subject
to a limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Lender and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Lender upon, at the election of the Lender, not less than 61
calendar days’ prior notice to the Borrower, and the provisions of the
conversion limitation shall continue to apply until such 61st day (or such later
date, as determined by the Lender, as may be specified in such notice of
waiver).

 

   

 

 

2.2. Conversion Price. Subject to the adjustments described herein, and provided
that no Event of Default (as defined in Section 3.1) has occurred, the
conversion price (the “Conversion Price”) shall equal (subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events) the volume weighted average
price of the Common Stock on the OTCQX, OTCQB, or the OTC Pink marketplaces,
Nasdaq, NYSE, or other trading market on which the Common Stock is then trading
over the previous twenty (20) Trading Days prior to the conversion date in
question (the “VWAP”); provided, however, the Conversion Price shall never be
lower than $0.10 (the “Floor Price”) or higher than $0.70 (the “Ceiling Price”).
By way of example only, if the VWAP for a conversion date equals $0.08, the
Conversion Price shall equal the Floor Price and if the VWAP for a conversion
date equals $0.78, the Conversion Price shall equal the Ceiling Price.

 

3. Defaults and Remedies.

 

3.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, fees, charges, or
any other amount when due and payable hereunder; (b) a receiver, trustee or
other similar official shall be appointed over Borrower or a material part of
its assets and such appointment shall not be dismissed or discharged within
sixty (60) calendar days; (c) Borrower makes a general assignment for the
benefit of creditors; (d) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); and (e) an
involuntary bankruptcy proceeding is commenced or filed against Borrower and is
not dismissed within sixty (60) calendar days.

 

3.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the principal becoming immediately due and
payable in cash at the Mandatory Default Amount. Notwithstanding the foregoing,
at any time following the occurrence of any Event of Default, Lender may, at its
option, elect to increase the principal by applying the Default Effect (subject
to the limitation set forth below) via written notice to Borrower without
accelerating the principal, in which event the principal shall be increased as
of the date of the occurrence of the applicable Event of Default pursuant to the
Default Effect, but the principal shall not be immediately due and payable. For
the avoidance of doubt, Lender may continue engaging in Conversions at any time
following an Event of Default until such time as the principal is paid in full.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 3.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.

 

 2 

 

 

4. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.

 

5. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

6. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 6
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 6 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

7. Method of Conversion Shares Delivery. On or before the close of business on
the third (3rd) Trading Day following a Conversion, as applicable (the “Delivery
Date”), Borrower shall, provided it is DWAC Eligible at such time, deliver or
cause its transfer agent to deliver the applicable Conversion Shares
electronically via DWAC to the account designated by Lender. If Borrower is not
DWAC Eligible, it shall deliver to Lender or its broker (as designated by
Lender, via reputable overnight courier, certificates representing the number of
shares of Common Stock to which Lender shall be entitled, registered in the name
of Lender or its designee. Moreover, and notwithstanding anything to the
contrary herein or in the APA, in the event Borrower or its transfer agent
refuses to deliver any shares of Common Stock to Lender on grounds that such
issuance is in violation of Rule 144 under the Securities Act of 1933, as
amended (“Rule 144”), Borrower shall deliver or cause its transfer agent to
deliver the applicable shares of Common Stock to Lender with a restricted
securities legend, but otherwise in accordance with the provisions of this
Section 7. In conjunction therewith, Borrower will also deliver to Lender a
written explanation from its counsel or its transfer agent’s counsel opining as
to why the issuance of the applicable shares of Common Stock violates Rule 144.

 

 3 

 

 

8. Leak-Out Agreement. Lender will not, for the eighteen (18) calendar months
following the Effective Date, for the purpose of open market trades, offer,
pledge, sell, contract to sell, grant, lend, or otherwise transfer or dispose of
shares of Common Stock, directly or indirectly, in an amount greater than seven
and one-half percent (7.5%) of the trading volume of the Common Stock during the
previous month on the OTCQX, OTCQB, or the OTC Pink marketplaces, Nasdaq, NYSE,
or other trading market on which the Common Stock is then trading. Other than
via open market trades, Lender may not offer, pledge, sell, contract to sell,
grant, lend, or otherwise transfer or dispose of the Conversion Shares without
the prior written consent of the Borrower. Borrower’s consent to a transfer or
disposal of the Conversion Shares by Lender shall be specifically conditioned on
the transferee of the Conversion Shares signing a Leak-Out Agreement with the
Company with substantially the same terms as this Section 8. For the avoidance
of doubt, open market trades by the Lender do not require Borrower’s consent.

 

9. No Illegal Transactions. Lender has not, directly or indirectly, and no
person acting on behalf of or pursuant to any understanding with it has, engaged
in any transactions in the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving any of the Company’s
securities) since the time that Lender was first contacted by the Company or any
other person regarding the transactions contemplated herein or in the APA.
Lender covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with it will engage, directly or indirectly, in any
transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated herein or in the APA are publicly
disclosed. “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO promulgated under the Exchange Act, and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. The Lender covenants and agrees
that, for the eighteen (18) calendar months following the Effective Date, it
will not be in a net short position with respect to the shares of Common Stock.
For purposes of this Section 9, a “net short position” means a sale of Common
Stock by the Lender that is marked as a short sale and that is made at a time
when there is no equivalent offsetting long position in Common Stock held by the
Lender. Borrower’s consent to a transfer or disposal of the Conversion Shares by
Lender shall be specifically conditioned on the transferee of the Conversion
Shares signing an agreement with the Company to not be in a net short position
with respect to the shares of Common Stock for the eighteen (18) calendar months
following the Effective Date.

 

10. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

 4 

 

 

11. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Nevada, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nevada. The provisions set forth in the APA to determine
the proper venue for any disputes are incorporated herein by this reference.

 

12. Cancellation. After repayment or conversion of the entire principal, this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.

 

13. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

14. Assignments. Borrower and Lender may not assign this Note without the prior
written consent of the other party. If at the time of any transfer of this Note
or any shares of Common Stock issued upon conversion of this Note, the transfer
of such securities shall not be either (i) registered pursuant to an effective
registration statement under the 1933 Act and under applicable state securities
or blue sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that Lender
or transferee, as the case may be, comply with the transfer restrictions set
forth on the restrictive legend on the face of such security.

 

15. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the APA titled “Notices.”

 

16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

 5 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

      BORROWER:               Surge Holdings, Inc.                 By:
                 Name:         Title:             ACKNOWLEDGED, ACCEPTED AND
AGREED:               LENDER:               GBT Technologies Inc.              
  By:                              Name:         Title:        

 

[Signature Page to Convertible Promissory Note]

 

   

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Common Stock” means the Borrower’s common stock par value $0.001 per share.

 

A2. “Default Effect” means multiplying the principal as of the date the
applicable Event of Default occurred by fifteen percent (15%) and then adding
the resulting product to the principal as of the date the applicable Event of
Default occurred, with the sum of the foregoing then becoming the principal
under this Note as of the date the applicable Event of Default occurred;
provided that the Default Effect may only be applied three (3) times hereunder.

 

A3. “DTC” means the Depository Trust Company or any successor thereto.

 

A4. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

 

A5. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A6. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A7. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; (d) the Conversion Shares
are otherwise eligible for delivery via DWAC; (e) Borrower has previously
delivered all Conversion Shares to Lender via DWAC; and (f) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC.

 

A8. “Mandatory Default Amount” means the principal following the application of
the Default Effect.

 

A9. “Trading Day” means any day on which the OTCQX, OTCQB, or the OTC Pink
marketplaces, Nasdaq, NYSE, or other trading market on which the Common Stock is
then trading is open for trading.

 

[Remainder of page intentionally left blank]

 

Attachment 1 to Convertible Promissory Note, Page 1

 

 

EXHIBIT A

 

Date: __________________

 

CONVERSION NOTICE

 

Surge Holdings, Inc., a Nevada corporation (the “Borrower”), hereby consents to
GBT Technologies Inc. (the “Lender”) converting, pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on September __,
2019 (the “Note”), the portion of the Note balance set forth below into shares
of Common Stock of Borrower as of the date of conversion specified below. Such
conversion shall be based on the Conversion Price set forth below.

 

In the event of a conflict between this Conversion Notice and the Note, the Note
shall govern. Capitalized terms used in this notice without definition shall
have the meanings given to them in the Note.

 

A. Date of Conversion: ____________ B. Principal Being Converted: ____________
C. Conversion Price: _______________ D. Shares of Common Stock: _______________
(B divided by C) E. Remaining Principal of Note: ____________

 

Please transfer the Shares of Common Stock electronically (via DWAC) to the
following account:

 

Broker:                                                                  
Address:   DTC#:                                                                
      Account #:                                                              
Account Name:                                                      

 

To the extent the shares of Common Stock are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares of
Common Stock to Lender via reputable overnight courier after receipt of this
Conversion Notice (by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________

 

Exhibit A to Convertible Promissory Note, Page 1

 

 

[Signature Page to Conversion Notice]

 

LENDER:       GBT Technologies Inc.         By:                Name:     Title:
          BORROWER:       Surge Holdings, Inc.         By:     Name:     Title:
   

 

Exhibit A to Convertible Promissory Note, Page 2

 

 